Title: To George Washington from Jeremiah Olney, 24 April 1783
From: Olney, Jeremiah
To: Washington, George


                        
                            Sir
                            Saratoga 24th April 1783
                        
                        Since my arrival at this post I have Convened the Officers of the Rhode Island Regmt on the Subject of Half
                            pay—& have the Honor to Transmit Your Excellency their unanimous opinion to accept the Commutation of Five years
                            Full pay offer’d by Congress—by their Resolve of 22nd March 1783 instead of the Half pay promis’d by a Resolve of Congress
                            of 21st Octr 1780 for Life. I have the Honor to be with all possible Esteem & Respect—Your Excellency’s Most Obed.
                            Hume Servt
                        
                            Jereh Olney Lieut. Colo. Comd.
                        
                    